I respectfully dissent from the opinion rendered by the majority.
In that opinion the majority relied heavily on law expressed in United States v. Graewe (C.A.6, 1982), 689 F.2d 54. There is a material difference between these cases and the Graewe case. In Graewe, before the trial court revoked bail, an evidentiary hearing was conducted. A witness called on behalf of the government testified on direct examination and cross-examination. No such procedure was followed in these cases. When the trial court in Graewe arrived at its decision, he specifically stated that his decision was based on evidence presented at the evidentiary hearing. Basic fairness demands that before bail is revoked or increased extensively because of whispers or rumors on the part of government, the defendant should be afforded the opportunity to face his accusers and cross-examine them.
I would order the trial courts to conduct evidentiary hearings prior to revocation or increase in bail.